Citation Nr: 1036074	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 
to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claim, the Veteran testified at a hearing at 
the RO in June 2010, before the undersigned Veterans Law Judge of 
the Board, also commonly referred to as a Travel Board hearing.  


FINDING OF FACT

The Veteran's PTSD causes serious social and occupational 
impairment, as evidenced by his significant difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating for the PTSD, 
but no greater.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.125-4.130, Diagnostic Code 
9411 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice could be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration was given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) notice 
error 
non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the 
Board had erred by relying on various post-decisional documents 
for concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit Court vacated and 
remanded important aspects of the Veterans Court's holding in 
Vazquez- Flores, as well as a related case, Schultz v. Peake, 
No. 03- 1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court ... requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2005, 
prior to initially adjudicating his claim in October 2005, the 
preferred sequence.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  Note 
also that a more recent July 2010 notice letter complied with 
Dingess by as well discussing the disability rating and 
downstream effective date elements of the claim.  And there has 
been no reason for the RO to again go back and readjudicate the 
claim, such as in another SSOC (the most recent one was issued in 
February 2010, so before that additional notice), because the 
Veteran has not submitted any additional evidence in response to 
that additional Dingess notice.  38 C.F.R. §§ 19.31, 
19.37 (2008); see again also Mayfield IV and Prickett, supra.  
That is to say, the absence of another SSOC after that most 
recent July 2010 notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He submitted private treatment 
records, personal statements and, as mentioned, testified at a 
hearing.  The RO obtained his VA treatment records and arranged 
for VA compensation examinations to assess the severity of his 
PTSD.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009).  Here, the VA compensation examinations of the 
Veteran's service-connected disability were in September 2005 and 
September 2008, so relatively recently.  Consequently, another 
examination to evaluate the severity of his PTSD is unwarranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
this condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  Moreover, keep in mind the Board is 
partially granting the claim - increasing the rating for his 
PTSD from 30 to 70 percent, albeit not assigning an even higher 
100 percent rating, the highest possible.  Therefore, the Board 
finds that VA has complied with the duty-to-assist requirements.

II.  Analysis

The Veteran's PTSD has been rated as 30-percent disabling 
effectively since July 12, 2005, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  But he believes he is entitled to a higher 
rating.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed until VA 
makes a final decision on the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Mental disorders, including PTSD, are evaluated under a general 
rating formula found at 38 C.F.R. § 4.130.  In addition, the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) 
provides guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the general rating formula, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411.  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  



An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  
In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  



In evaluating the evidence, the Board has also considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . . . 
. are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family argument); 
no more than slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork)."  
Id.



The lay and medical evidence in the file shows the Veteran has 
had ongoing problems with alcohol and marijuana abuse on a daily 
basis.  Indeed, he even acknowledged as much during his recent 
June 2010 hearing, indicating he has received three driving under 
the influence (DUI) charges and continues to smoke marijuana 
(weed).  And although he maintained during his hearing that he 
drinks and smokes a lot to self-medicate his PTSD symptoms, his 
excessive consumption of alcohol and smoking of drugs have not 
been ascribed to his PTSD.  The Board therefore cannot consider 
his alcohol and drug abuse in evaluating the severity of his 
PTSD.  Service connection may not be granted for alcoholism or 
drug abuse.  See 38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.301(a) (2009).  With respect to claims filed after 
October 31, 1990, as in this case, an injury or disease incurred 
during active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2007).  VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See VAOPGCPREC 
7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Furthermore, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Federal Circuit Court held that compensation could not 
be awarded pursuant to 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 105(a) either for a primary alcohol abuse disability 
incurred during service or for any secondary disability that 
resulted from primary alcohol abuse during service.  Id., at 
1376.

The Federal Circuit Court conceded there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a non-
willful misconduct, service-connected disability.  However, the 
Federal Circuit Court indicated that Veterans could only recover 
if they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their primary 
service-connected disorder."  Id., at 1381.  


An award of compensation on such a basis would only result "where 
there is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.  Consequently, 
as this is not objectively established in this particular 
instance by the required competent medical evidence, the Board 
cannot further consider the destructive effects that this history 
of alcohol and drug abuse is having on the Veteran's marriage and 
family life, work environment or mental capacity in general.

And, regardless, the evidence of record shows the Veteran's PTSD 
symptomatology, by itself, is sufficient to warrant increasing 
the rating for this disability to 70 percent, though no higher, 
especially resolving all reasonable doubt in his favor concerning 
its severity.  38 C.F.R. §§ 4.3, 4.7.  In making this 
determination, the Board has reviewed his personal statements, 
additional lay statements, personal hearing testimony, VA and 
private treatment records, and the reports of his VA psychiatric 
compensation examinations in September 2005 and September 2008.  

During his September 2005 VA examination, the Veteran's mental 
status evaluation showed he related cooperatively and pleasantly.  
His thought processes were intact, with no psychotic content, no 
delusions or hallucinations, and no inappropriate behavior.  His 
speech was spontaneous and coherent, and fluent without accent.  
He also was correctly oriented to time, place, and situation and 
had no impairment of memory.  As well, he did not exhibit 
excessive or ritualistic behavior.  The rate and flow of his 
speech were within normal limits.  He was not homicidal or 
suicidal.  He had good personal hygiene.  There was no impairment 
of impulse control.  He had a slightly dysphoric mood.  There was 
some indication of sleep impairment, with complaints of sleep 
disturbance, nightmares of comrades killed, and waking in a state 
of anxiety.  



A November 2005 private psychotherapist's record (from L.R.) 
notes the Veteran presented with PTSD symptoms of flashbacks, 
aggressiveness and/or violent behavior, sleep difficulties and 
headaches, and startle response, triggered by the sound of local 
helicopter crop dusting.  

During a February 2007 private psychological treatment 
evaluation, I.B., Ph.D., noted the Veteran's PTSD caused him to 
be depressed.  He spoke haltingly and had difficulty expressing 
himself, has nightmares and flashbacks, has difficulty 
concentrating and focusing and has memory problems, has poor 
short-term memory, shows impaired judgment, exhibits disturbance 
of motivation and mood, has been extremely physically and 
verbally abusive to his wife and children, experiences extreme 
difficulty in establishing family and social relationships, 
and reportedly has been a problematic employee.

More recently, according to the report of his September 2008 VA 
examination, the Veteran was objectively found to have guarded 
prognosis for improvement of his PTSD.  He has no problems 
performing activities of daily living (ADLs) and has no 
difficulty in understanding simple or complex commands.  
Moreover, on mental status evaluation, he was quite serious with 
restricted affect and depressed mood.  He showed good eye 
contact.  His speech and thought process were organized and 
clear.  He denied any hallucinations or delusions.  He denied any 
inappropriate behavior.  He denied suicidal or homicidal 
ideations.  He denied problems with hygiene.  He was correctly 
oriented times 3 (to time, person and situation).  He has intact 
long-term, short-term and immediate memory.  He has anxiety 
attacks with all of the symptoms of full-blown panic attacks at 
times.  He has poor sleep pattern, with nightmares.  He jumps due 
to exaggerated startle response when he hears a sudden noise.  He 
denied any impaired impulse control, but has irritability and 
anger outbursts that put him in jail on several occasions.  He 
has poor concentration and is hypervigilant.



The Veteran asserts difficulty at work, although he acknowledged 
during his recent June 2010 hearing that he has maintained 
employment at the same job for quite a long time, some 40 years, 
albeit without promotion.  During both his June 2010 hearing and 
November 2009 VA psychiatric evaluation, he acknowledged having 
worked for the past 40 years as an inventory manager for the U.S. 
Navy, in a civilian capacity.  However, he reported to the 
September 2005 VA examiner that he had never reached his full 
career potential because of his PTSD, attaining only a low rank 
job, albeit still considered "white collar."  He further 
elaborated during his June 2010 hearing, testifying that his 
coworkers do not allow him to work independently so he does not 
hurt himself or others.  See personal hearing transcript, at 4.  
He alleged that his insomnia has grown worse throughout the 
years, and as a result, he is "not quick of mind" at work.  Id.  
Further, he stated that he "work[s] with a lot of Asian, 
Vietnamese people that [by] looking at them on a daily basis 
consistently put [him] back into PTSD."  Id.  He testified that, 
while at work, he becomes withdrawn from others.  Id.  

There are several indications in the record of the Veteran's 
difficulty with social relationships, based on both objective 
medical findings and subjective lay assertions.  At his most 
recent VA compensation examination in September 2008, the 
examiner found the Veteran's PTSD causes difficulty in 
maintaining effective social relationships.  In his March 2010 
statement and June 2010 hearing testimony, the Veteran alleged 
that he has poor relations with his wife, four children and 
elderly parents.  Further, he contends that his wife has asked 
for a divorce many times.  See March 2010 statement.  In turn, 
his wife testified that "it's been a lousy 39 years, I'll tell 
you that.  It's been a lousy 39 years.  Why I stayed I don't 
know, but I did."  See personal hearing transcript, at 14.  
Further, she indicated there has been a history of physical abuse 
and that they "separated many times."  See May 2008 statement 
by Y.S.  Lay statements by his children also attest to the fact 
that he has been socially isolated from them and avoids contact 
with them.

The September 2008 examiner assigned a GAF score of 50 for the 
PTSD, indicating serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  DSM-IV at 46-47.  See 38 
C.F.R. § 4.130.  The September 2005 VA examiner found a similarly 
low GAF score of 55, indicative of at least moderate 
symptomatology or impairment.  DSM-IV at 46-47.  See 38 C.F.R. § 
4.130.  In February 2007, private treating psychologist, I.B., 
Ph.D., assigned a GAF score of 40-45, again indicative of serious 
symptoms and impairment.  And the most recent VA psychiatric 
evaluation in November 2009 also assigned a low GAF score of 50, 
similarly reflecting serious symptomatology.  

Most of the Veteran's VA outpatient mental health treatment 
records, in comparison, repeatedly list a much higher GAF score 
of 75, indicative of no more than slight symptoms and impairment 
in social and occupational functioning.  DSM-IV at 46-47.  See 38 
C.F.R. § 4.130.

This evidence is equally probative on whether the Veteran has 
severe versus just moderate social and occupational impairment on 
account of his PTSD.  And in this circumstance he is given the 
benefit of the doubt and it presumed that his PTSD is severe, 
thereby entitling him to a higher 70 percent rating under DC 
9411.  38 C.F.R. §§ 4.3, 4.7.

In addition to this medical evidence used to make this 
determination, the Board has considered the Veteran's personal 
assertions in support of his claim.  He is competent, even as a 
layman, to report on that as to which he has personal knowledge, 
such as ongoing difficulties in his marriage and other 
relationships, facing scrutiny at work, sleep difficulties, 
flashbacks, panic attacks, nightmares, feeling depressed daily, 
etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  And his 
assertions concerning this litany of symptoms also are credible, 
seeing as though they have been corroborated by his wife and 
children and by the VA and private examiners.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) (indicating his competency to make 
these proclamations must be distinguished from the weight and 
credibility of his lay testimony, which are factual 
determinations going to the ultimate probative value of this 
evidence).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).

Overall, then, the Veteran exhibits the type, frequency and 
severity of symptoms required for a higher rating of 70 percent, 
but not for an even higher 100 percent rating, the highest 
possible.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and are 
used to help differentiate between the different evaluation 
levels).  Although he has had difficulties at work and in his 
marriage, he has nonetheless held the same job and been married 
for nearly the past 40 years.  There is no indication of total 
(versus severe) occupational and social impairment, as required 
for the maximum 100 percent rating under 38 C.F.R. § 4.130, DC 
9411.

There is no basis to "stage" this rating under Hart because the 
Veteran's PTSD has never been more than 70-percent disabling at 
any time since July 2004 (one year prior to filing his claim for 
a higher rating for this condition).  Further, the evidence for 
and against the claim is only in relative equipoise concerning 
whether he meets the criteria for the higher 70 percent rating, 
not also regarding whether he is entitled to the even higher 100 
percent rating.  So he is entitled to application of the benefit-
of-the-doubt doctrine only to this extent of his claim  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
PTSD has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by the now higher 70 percent 
schedular rating assigned in this decision.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

According to the DSM-IV, the lowest GAF scores the Veteran has 
received in the 45-50 range suggest he is unable to keep a job.  
But, as mentioned, this has not been shown to be the case as he 
has worked at the same job for some 40 years.  And although he 
claims that he has not realized his earning potential in this job 
since he has not been promoted even despite his tenure - rather, 
maintained at a lower level, he also readily acknowledges that 
his job is still considered "white collar" in relation to 
others at his place of employment, so not necessarily "blue 
collar."  Moreover, the fact remains that it has not been shown 
he has marked interference of employment above and beyond that 
contemplated by his now higher 70 percent rating.  His personal 
dissatisfaction with his promotion potential, whether in the past 
or future, is not tantamount to the type of employment handicap 
contemplated for extra-schedular consideration.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily, if not exclusively on an outpatient 
basis, not as an inpatient, certainly not a frequent inpatient.  
So referral for 
extra-schedular consideration is unwarranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 70 percent rating for the PTSD is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


